

116 HRES 1242 IH: Celebrating the 75th anniversary of the Alamo Colleges District.
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1242IN THE HOUSE OF REPRESENTATIVESNovember 30, 2020Mr. Castro of Texas (for himself, Mr. Doggett, Mr. Cuellar, Mr. Hurd of Texas, and Mr. Roy) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONCelebrating the 75th anniversary of the Alamo Colleges District.Whereas the Alamo Colleges District is comprised of a family of five colleges and eight regional and neighborhood training centers across the greater Bexar County region; Whereas the Alamo Colleges District is celebrating 75 years of providing excellence in education to hundreds of thousands of community residents; Whereas the rich history of achievement and growth for the Alamo Colleges District began with the founding of St. Philip’s College as a sewing school for daughters and granddaughters of emancipated slaves in 1898, followed by becoming a formal junior college in 1927 as the only college open to San Antonio’s Black residents;Whereas, in 1925, San Antonio College was founded as University Junior College under the University of Texas at Austin; Whereas, in 1945, St. Philip’s College and San Antonio College formed the San Antonio Union Junior College District (SAUJCD) becoming the first public, State-supported institutions of higher education in the region, offering an alternative to private universities, especially for the underserved populations in the region; Whereas, after the end of legalized segregation in 1955, San Antonio College and St. Philip’s College each admitted Black and White students; Whereas, in 1982, the SAUJCD changed its name to the Alamo Community College District; Whereas Palo Alto College was chartered in 1983 and began classes in 1985; Whereas Northwest Vista College was formed and began classes in 1995 with the opening of its first building in 1998; Whereas tracing its history back to 1996 when classes were offered as part of the Northeast Learning Center, Northeast Lakeview College was officially established in 2007 and opened its permanent campus on Kitty Hawk in 2008; Whereas the Alamo Colleges District holds the distinction of having four of our colleges designated as Hispanic-Serving Institutions (HSI) and one college, St. Philip’s College, serving as both an HSI and Historically Black College and University (HBCU)—the only one in the United States with this designation; Whereas Northwest Vista College, Palo Alto College, St. Philip’s College, and San Antonio College have been named in the top 150 of community colleges in the Nation by the Aspen Institute, with Palo Alto College and San Antonio College recently named in the top 10; Whereas, in 2018, the Alamo Colleges District was recognized with the Malcolm Baldrige National Quality Award, the Nation’s highest Presidential honor for performance excellence through innovation, improvement, and visionary leadership;Whereas the Alamo Colleges District has created the AlamoPROMISE program to provide last-dollar scholarships to eligible graduating seniors to make college more accessible;Whereas the Alamo Colleges District has provided strong, employer-informed workforce training programs for area residents leading to expanded partnerships at a local, State, and Federal level; Whereas the Alamo Colleges District was created by the community, who saw the need for an affordable college education option for all residents and voted to create the district, allowing for 75 years of growth and expansion to provide economic and social mobility for residents; andWhereas the Alamo Colleges District will continue to empower our diverse communities for success and economic prosperity for the region: Now, therefore, be itThat the House of Representatives recognizes and celebrates the 75th anniversary of the Alamo Colleges District.